Citation Nr: 0613705	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04- 34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for depression and anxiety 
attacks due to chemical nerve gas exposure (depression).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 until 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The file was then transferred to the 
Wilmington, Delaware RO.


FINDINGS OF FACT

The competent evidence fails to demonstrate that the 
veteran's currently diagnosed depression with anxiety attacks 
is causally related to active service.


CONCLUSION OF LAW

Depression with anxiety attacks was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The notice provided did not inform the veteran as to the 
rating criteria for depression, nor was the veteran informed 
as to the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's service 
connection claim, no rating or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of private post service treatment and examination.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board does acknowledge that the veteran has not undergone 
a VA examination with regard to the disability at issue.  The 
law holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  In the 
present case, the service medical records are silent for any 
psychiatric complaint or abnormal finding.  Post-service 
treatment for depression is not demonstrated until several 
years after discharge.  As this evidence does not suggest 
that there exists any finding in service to which a nexus may 
attach, an exam is not necessary.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The veteran is claiming entitlement to service connection for 
depression and anxiety attacks due to nerve gas exposure.  
The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In support of his claim 
the veteran has submitted a statement from his primary 
physician, R.M.W., D.O., dated December 15, 2000.  The 
veteran's primary physician states the veteran has been 
treated for anxiety attacks and depression since May 1999.  
Treatment records dated from February 2000 to June 2001 
confirm treatment for depression by medication.  Based on 
this evidence, the Board finds a current disability and the 
first element of a service connection claim is therefore 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
claim have not been met.  

The evidence of record does not demonstrate either in-service 
incurrence or aggravation of an injury or disease or medical 
evidence of a nexus between the current disability and in-
service disease or injury.  A review of the service medical 
records does not reflect any complaints or treatment relating 
to depression or anxiety.  Indeed, both the veteran's August 
1965 induction examination and his August 1967 separation 
examination reflect normal findings.  In addition, the 
veteran also denied psychological symptoms in the reports of 
medical history accompanying the August 1967 separation exam.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current depression is causally related to 
active service, for the reasons discussed below.

The post-service records do reveal complaints and treatment 
for depression, as was previously discussed.  However, such 
complaints did not arise any time proximate to the veteran's 
service.  The earliest evidence of record demonstrating a 
diagnosis for depression is the letter submitted by the 
veteran from his primary physician R.M.W., D.O., dated in 
December 1999, over 30 years after separation from service.  

Based on the above, there is no evidence of record from which 
to conclude that depression or anxiety attacks were incurred 
in active service.  In so finding, the Board does acknowledge 
the letter of R.M.W., D.O., and his statements in support of 
the veteran's claim.  As indicated above, the veteran's 
physician states that he has treated the veteran for 
depression and anxiety.  Further, he states that the veteran 
informed the physician that he was exposed to chemical nerve 
gas while in service.  Also, the physician states that the 
veteran feels his depression is causally related to chemical 
nerve gas exposure.  Lastly, the physician states that it is 
his opinion that the veteran's anxiety condition may have 
been triggered by prolonged exposure to chemical nerve gas in 
the past.  Although the letter from R.M.W., D.O. makes a 
causal connection between the veteran's military service and 
his depression, the Board is not persuaded by that opinion.  
Specifically, the opinion of R.M.W., D.O. stated the 
veteran's depression "may" have been triggered by exposure 
to nerve gas, and as such, is speculative in nature.  The 
opinion does not rise to a level that portends it is "at 
least as likely as not" attributed to nerve gas exposure.  
Also, R.M.W., D.O. did not indicate that he conducted a 
review of the veteran's claims file.  Therefore, the opinion 
rendered was, by necessity, predicated solely on the 
veteran's own statements.  As such, it lacks probative value 
and cannot be construed as a valid assessment of etiology for 
compensation purposes.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Also, 
R.M.W., D.O. did not offer any explanation for the over 
thirty year gap between the veteran's service and treatment 
for depression.  Given this, and given that his conclusion is 
inconsistent with the medical history of record, the opinion 
is not found to be probative.  Further, the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1993).  

In conclusion, the competent evidence fails to show that the 
veteran's current depression with anxiety is causally related 
to active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for depression and anxiety 
attacks due to chemical nerve gas exposure is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


